Detailed Action
This action is in response to Applicant's communications filed 26 September 2018.  
Claims 1-25 are pending in this Application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-7, 11, and 15-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vepakomma et al. (A-Wristocracy: Deep Learning on Wrist-worn Sensing for Recognition of User Complex Activities, hereinafter "Vepakomma").

Regarding Claim 1,
Vepakomma teaches a method for upgrading sensor output quality, comprising:
training, by a computing device, an artificial neural network (ANN) ("The Deep Learning ([3], [4]) with Neural Network that we applied, consists of a multi-layer feed-forward artificial neural network that is trained with stochastic gradient descent using back-propagation with two hidden layers." sec. II.B, p. 3)
based upon sensor output data from a first sensor ("Each user was wearing sensor data collection device on wrist. We have used Samsung Galaxy S4 smartphone onboard" sec. III.A, p. 3-4) and concurrent output data received from a second sensor ("The sensor data collection application is installed on the wrist-worn smartphone, while the ground truth application is installed on an external observer’s smartphone for recording the ground truth" sec. III.A, p. 4), 
the training configured to reduce an error ("Deep Learning Neural Network based classifier is utilized and its parameters are tuned for enhanced classification performance." sec. I, p. 2) between an output of the first sensor passed through the ANN and the concurrent output data from the second sensor ("Both the applications have used time synchronization from the NTP server for fine accuracy with timestamps. Every user’s series of selected activities consisted of average 45 minutes of sensor data collection." sec. III.A, p. 4; the synchronized data collection teaches the first sensor and second sensor data is concurrent), thereby providing a trained ANN configured to provide higher-quality sensor data when applied to sensor output data from the first sensor ("The Deep Learning we used consists of a multi-layer feed-forward artificial neural network that is trained with stochastic gradient descent using back-propagation with two hidden layers. In order to approximately figure out the required number of neurons in each of the two hidden layers, apart from the required type of activation function that gives us the best out-of-sample error, we have performed a 5-fold cross-validation over a discrete grid of parameters and possible choices. The model with choice of these parameters that produced the highest cross-validation accuracy was then used on the test dataset." sec. III.B, p. 4; the training of the neural network using stochastic gradient descent teaches reducing error between the sensor data from the first device and the ground truth from the second device);
obtaining subsequent sensor output data from the first sensor ("We then made a 75% - 25% uniform random split of this data to form the train and test datasets respectively for each user." sec. III.B, p. 4; the test dataset teaches subsequent sensor output data from the first sensor); and
generating subsequent higher-quality sensor output data by applying the trained ANN to the subsequent sensor output data ("The model with choice of these parameters that produced the highest cross-validation accuracy was then used on the test dataset. We then report the training, cross-validation and test errors for that corresponding model in Table II for User-1 & User-2 respectively. Example snapshot of ground truth and classified activities of User-1 is illustrated in Figure 3." sec. III.B, p. 4).

Regarding Claim 2,
Vepakomma teaches the method of claim 1.  Vepakomma further teaches wherein the first sensor is a low-quality sensor and the second sensor is a gold-standard or ground-truth sensor ("The sensor data collection application is installed on the wrist-worn smartphone, while the ground truth application is installed on an external observer’s smartphone for recording the ground truth (observer taps the buttons belonging to every single activity to store the start time and end time for each of those activities)." sec. III.A, p. 4).

Regarding Claim 3,
Vepakomma teaches the method of claim 1.  Vepakomma further teaches  wherein the first sensor is worn by a user ("The sensor data collection application is installed on the wrist-worn smartphone" sec. III.A, p. 4).

Regarding Claim 6,
Vepakomma teaches the method of claim 1.  Vepakomma further teaches wherein the training of the ANN is implemented using a stochastic optimization framework (SOF) ("The Deep Learning we used consists of a multi-layer feed-forward artificial neural network that is trained with stochastic gradient descent using back-propagation with two hidden layers. In order to approximately figure out the required number of neurons in each of the two hidden layers, apart from the required type of activation function that gives us the best out-of-sample error, we have performed a 5-fold cross-validation over a discrete grid of parameters and possible choices. The model with choice of these parameters that produced the highest cross-validation accuracy was then used on the test dataset." sec. III.B, p. 4).

Regarding Claim 7,
Vepakomma teaches the method of claim 1.  Vepakomma further teaches wherein the training of the ANN is implemented using at least one of: a backpropagation algorithm; a gradient learning algorithm ("The Deep Learning we used consists of a multi-layer feed-forward artificial neural network that is trained with stochastic gradient descent using back-propagation with two hidden layers. In order to approximately figure out the required number of neurons in each of the two hidden layers, apart from the required type of activation function that gives us the best out-of-sample error, we have performed a 5-fold cross-validation over a discrete grid of parameters and possible choices. The model with choice of these parameters that produced the highest cross-validation accuracy was then used on the test dataset." sec. III.B, p. 4; it is noted that the claim limitations only require one feature of the list).

Regarding Claim 11,
Vepakomma teaches the method of claim 1.  Vepakomma further teaches wherein the sensor output data (Fig. 1, Wrist-worn Wearable Device, Activity Sensing, Ambient Environment Sensing, Ambient Location Context Sensing, p. 3; it is noted that the claims only one type of output data) are provided to the computing device ("We have performed evaluation of Deep Learning Neural Network on data from sensors on the wrist location" sec. III.B, p. 4) via a mobile user device communicatively coupled to the first sensor ("Each user was wearing sensor data collection device on wrist. We have used Samsung Galaxy S4 smartphone onboard sensors along with Gimbal Bluetooth beacons in experiment setup" sec. III.A, p. 3-4).

Regarding Claim 15,
Vepakomma teaches the method of claim 1.  Vepakomma further teaches wherein the ANN comprises at least one of: a multi-layer perceptron ("The Deep Learning ([3], [4]) with Neural Network that we applied, consists of a multi-layer feed-forward artificial neural network that is trained with stochastic gradient descent using back-propagation with two hidden layers." sec. II.B, p. 3; it is noted the claim only requires one type of artificial neural network).

Regarding Claim 16,
Vepakomma teaches a method for upgrading sensor output quality, comprising:
training, by a computing device, a learning logic ("The Deep Learning ([3], [4]) with Neural Network that we applied, consists of a multi-layer feed-forward artificial neural network that is trained with stochastic gradient descent using back-propagation with two hidden layers." sec. II.B, p. 3) based upon sensor output data from a first sensor ("Each user was wearing sensor data collection device on wrist. We have used Samsung Galaxy S4 smartphone onboard" sec. III.A, p. 3-4) and concurrent output data received from a second sensor ("The sensor data collection application is installed on the wrist-worn smartphone, while the ground truth application is installed on an external observer’s smartphone for recording the ground truth" sec. III.A, p. 4; "Both the applications have used time synchronization from the NTP server for fine accuracy with timestamps. Every user’s series of selected activities consisted of average 45 minutes of sensor data collection." sec. III.A, p. 4), 
the learning logic comprising at least one of deep learning, artificial intelligence ("The Deep Learning ([3], [4]) with Neural Network that we applied, consists of a multi-layer feed-forward artificial neural network that is trained with stochastic gradient descent using back-propagation with two hidden layers." sec. II.B, p. 3; it is noted that the claims only require one feature), the training configured to reduce an error ("Deep Learning Neural Network based classifier is utilized and its parameters are tuned for enhanced classification performance." sec. I, p. 2) between an output of the first sensor passed through the learning logic and the concurrent output data from the second sensor ("Both the applications have used time synchronization from the NTP server for fine accuracy with timestamps. Every user’s series of selected activities consisted of average 45 minutes of sensor data collection." sec. III.A, p. 4; the synchronized data collection teaches the first sensor and second sensor data is concurrent), thereby providing a trained learning logic configured to provide higher-quality sensor data when applied to sensor output data from the first sensor ("The Deep Learning we used consists of a multi-layer feed-forward artificial neural network that is trained with stochastic gradient descent using back-propagation with two hidden layers. In order to approximately figure out the required number of neurons in each of the two hidden layers, apart from the required type of activation function that gives us the best out-of-sample error, we have performed a 5-fold cross-validation over a discrete grid of parameters and possible choices. The model with choice of these parameters that produced the highest cross-validation accuracy was then used on the test dataset." sec. III.B, p. 4; the training of the neural network using stochastic gradient descent teaches reducing error between the sensor data from the first device and the ground truth from the second device);
obtaining subsequent sensor output data from the first sensor ("We then made a 75% - 25% uniform random split of this data to form the train and test datasets respectively for each user." sec. III.B, p. 4; the test dataset teaches subsequent sensor output data from the first sensor); and
generating subsequent higher-quality sensor output data by applying the trained learning logic to the subsequent sensor output data ("The model with choice of these parameters that produced the highest cross-validation accuracy was then used on the test dataset. We then report the training, cross-validation and test errors for that corresponding model in Table II for User-1 & User-2 respectively. Example snapshot of ground truth and classified activities of User-1 is illustrated in Figure 3." sec. III.B, p. 4).

Regarding Claim(s) 17-21,
Claim(s) 17-21 recite(s) a device performing functions corresponding to the method steps recited in claim(s) 1, 3, 11, 15, and 16, respectively.  Vepakomma teaches the limitations of claim(s) 17-21 as set forth above in connection with claim(s) 1, 3, 11, 15, and 16.  Therefore, claim(s) 17-21 is/are rejected under the same rationale as respective claim(s) 1, 3, 11, 15, and 16.

Regarding Claim(s) 22-25,
Claim(s) 22-25 recite(s) a system including a mobile user device performing functions corresponding to the method steps recited in claim(s) 1, 3, 15, and 16, respectively.  Vepakomma teaches the limitations of claim(s) 22-25 as set forth above in connection with claim(s) 1, 3, 15, and 16.  Therefore, claim(s) 22-25 is/are rejected under the same rationale as respective claim(s) 1, 3, 15, and 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4-5, 8-10, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vepakomma et al. (A-Wristocracy: Deep Learning on Wrist-worn Sensing for Recognition of User Complex Activities, hereinafter "Vepakomma") in view of Rubel et al. (Toward Personal eHealth in Cardiology.  Results from the EPI-MEDICS TeleMedicine Project; hereinafter "Rubel").

Regarding Claim 4,
Vepakomma teaches the method of claim 1.  Vepakomma does not explicitly teach  communicating the subsequent higher-quality sensor output data to a mobile user device for evaluation by a healthcare professional.
Rubel teaches communicating the subsequent higher-quality sensor output data ("EPI-MEDICS has developed intelligent solutions based on artificial neural networks (ANN) committees embedded in the PEM that mimic a multiexpert decision-making approach capable of taking into account the patient’s specificity and risk factors." sec. 1, p. 101; the neural network output teaches the higher-quality sensor output data; "These smart devices together with the advances of wireless technologies such as Bluetooth, ZigBee, GPRS, or WIFI will allow the citizens to access and/or transmit their health data anywhere and anytime and to act as consumers responsible of their own health." sec. 1, p. 101) to a mobile user device ("Several new classes of miniaturized computing and communication devices such as smart cards, handheld computers (PDA), smart phones, and, more recently, intelligent and wearable medical devices have been designed during the past decade. Combined to the recent proliferation of wireless communication solutions, this presents exciting opportunities for the development of personal eHealth." sec. 1, p. 101; Fig. 2, bluetooth communication, GPRS, SMS, p. 103) for evaluation by a healthcare professional ("automatically transmitting an alarm message together with the ECGs and the patient’s Personal electronic Health Record (PHR) to the nearest emergency center, 24-hour call center, or alarm server that in turn will send a Short Message Service (SMS) to the attending physician to warn him of the alarm message arrival (Fig. 1)" sec. 1, p. 101; Fig. 2, Mr. X attending physician, p. 103).
Vepakomma and Rubel are analogous art because both are directed to mobile health monitoring. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the neural network training method of Vepakomma with the wireless communication of Rubel.  The modification would have been obvious because one of ordinary skill in the art would be motivated to allow citizens to access and/or transmit their health data anywhere and anytime and to act as consumers responsible for their own health, as suggested by Rubel ("These smart devices together with the advances of wireless technologies such as Bluetooth, ZigBee, GPRS, or WIFI will allow the citizens to access and/or transmit their health data anywhere and anytime and to act as consumers responsible of their own health. This concept is called pervasive computing, where eHealth represents only one of the numerous application areas [5]." sec. 1, p. 101).

Regarding Claim 5,
Vepakomma teaches the method of claim 1.  Vepakomma does not explicitly teach comprising communicating the subsequent higher-quality sensor output data to a server backend for automated evaluation.
Rubel teaches communicating the subsequent higher-quality sensor output data ("EPI-MEDICS has developed intelligent solutions based on artificial neural networks (ANN) committees embedded in the PEM that mimic a multiexpert decision-making approach capable of taking into account the patient’s specificity and risk factors." sec. 1, p. 101; the neural network output teaches the higher-quality sensor output data; "These smart devices together with the advances of wireless technologies such as Bluetooth, ZigBee, GPRS, or WIFI will allow the citizens to access and/or transmit their health data anywhere and anytime and to act as consumers responsible of their own health." sec. 1, p. 101) to a server backend for automated evaluation (Fig. 2, GPRS, Alarm Server, p. 103; "all information is sent to and temporarily stored on an alarm server (Fig. 2) that automatically sends an SMS to the attending health professional... The attending physician then accesses the alarm server that automatically formats the data according to the type of equipment (PC, Notepad, etc) used to connect to the alarm server and takes the appropriate actions: ... forward the totality of the information to an emergency call center, send a tele-expertise request to an expert, and transfer the ECGs stored on the alarm server to the patient’s Electronic Health Record (EHR) repository." p. 102-103).
Vepakomma and Rubel are analogous art because both are directed to mobile health monitoring. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the neural network training method of Vepakomma with the wireless communication of Rubel.  The modification would have been obvious because one of ordinary skill in the art would be motivated to allow citizens to access and/or transmit their health data anywhere and anytime and to act as consumers responsible for their own health, as suggested by Rubel ("These smart devices together with the advances of wireless technologies such as Bluetooth, ZigBee, GPRS, or WIFI will allow the citizens to access and/or transmit their health data anywhere and anytime and to act as consumers responsible of their own health. This concept is called pervasive computing, where eHealth represents only one of the numerous application areas [5]." sec. 1, p. 101).

Regarding Claim 8,
Vepakomma teaches the method of claim 1.  Vepakomma does not explicitly teach wherein the sensor output data or the subsequent higher-quality sensor output data are provided directly to the computing device from the first sensor.
Rubel teaches wherein the sensor output data or the subsequent higher-quality sensor output data are provided directly to the computing device from the first sensor (Fig. 2, Device to Bluetooth to cellphone, p. 103; "Several new classes of miniaturized computing and communication devices such as smart cards, handheld computers (PDA), smart phones, and, more recently, intelligent and wearable medical devices have been designed during the past decade. Combined to the recent proliferation of wireless communication solutions, this presents exciting opportunities for the development of personal eHealth." sec. 1, p. 101).
Vepakomma and Rubel are analogous art because both are directed to mobile health monitoring. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the neural network training method of Vepakomma with the wireless communication of Rubel.  The modification would have been obvious because one of ordinary skill in the art would be motivated to allow citizens to access and/or transmit their health data anywhere and anytime and to act as consumers responsible for their own health, as suggested by Rubel ("These smart devices together with the advances of wireless technologies such as Bluetooth, ZigBee, GPRS, or WIFI will allow the citizens to access and/or transmit their health data anywhere and anytime and to act as consumers responsible of their own health. This concept is called pervasive computing, where eHealth represents only one of the numerous application areas [5]." sec. 1, p. 101).

Regarding Claim 9,
Vepakomma teaches the method of claim 1.  Vepakomma does not explicitly teach wherein the trained ANN is communicated to the first sensor for processing of the subsequent sensor output data.
Rubel teaches wherein the trained ANN is communicated to the first sensor for processing of the subsequent sensor output data ("EPI-MEDICS has developed intelligent solutions based on artificial neural networks (ANN) committees embedded in the PEM that mimic a multiexpert decision-making approach capable of taking into account the patient’s specificity and risk factors." sec. 1, p. 101; the neural network embedded in the PEM which acts as a sensor teaches the trained ANN is communicated to the first sensor for processing of the subsequent sensor output data).
Vepakomma and Rubel are analogous art because both are directed to mobile health monitoring. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the neural network training method of Vepakomma with the wireless communication of Rubel.  The modification would have been obvious because one of ordinary skill in the art would be motivated to allow citizens to access and/or transmit their health data anywhere and anytime and to act as consumers responsible for their own health, as suggested by Rubel ("These smart devices together with the advances of wireless technologies such as Bluetooth, ZigBee, GPRS, or WIFI will allow the citizens to access and/or transmit their health data anywhere and anytime and to act as consumers responsible of their own health. This concept is called pervasive computing, where eHealth represents only one of the numerous application areas [5]." sec. 1, p. 101).

Regarding Claim 10,
Vepakomma teaches the method of claim 1.  Vepakomma does not explicitly teach wherein the subsequent higher-quality sensor output data is produced by the first sensor.
Rubel teaches wherein the subsequent higher-quality sensor output data is produced by the first sensor ("EPI-MEDICS has developed intelligent solutions based on artificial neural networks (ANN) committees embedded in the PEM that mimic a multiexpert decision-making approach capable of taking into account the patient’s specificity and risk factors." sec. 1, p. 101; the PEM containing the neural network output teaches the first sensor produces the higher-quality sensor output data).

Vepakomma and Rubel are analogous art because both are directed to mobile health monitoring. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the neural network training method of Vepakomma with the wireless communication of Rubel.  The modification would have been obvious because one of ordinary skill in the art would be motivated to allow citizens to access and/or transmit their health data anywhere and anytime and to act as consumers responsible for their own health, as suggested by Rubel ("These smart devices together with the advances of wireless technologies such as Bluetooth, ZigBee, GPRS, or WIFI will allow the citizens to access and/or transmit their health data anywhere and anytime and to act as consumers responsible of their own health. This concept is called pervasive computing, where eHealth represents only one of the numerous application areas [5]." sec. 1, p. 101).

Regarding Claim 12,
Vepakomma teaches the method of claim 11.  Vepakomma does not explicitly teach wherein the trained ANN is communicated to the mobile user device for processing of the subsequent sensor output data.
Rubel teaches wherein the trained ANN is communicated to the mobile user device for processing of the subsequent sensor output data ("EPI-MEDICS has developed intelligent solutions based on artificial neural networks (ANN) committees embedded in the PEM that mimic a multiexpert decision-making approach capable of taking into account the patient’s specificity and risk factors." sec. 1, p. 101; the Personal ECG Monitor containing the neural network teaches the mobile user device processes the subsequent sensor output data).
Vepakomma and Rubel are analogous art because both are directed to mobile health monitoring. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the neural network training method of Vepakomma with the wireless communication of Rubel.  The modification would have been obvious because one of ordinary skill in the art would be motivated to allow citizens to access and/or transmit their health data anywhere and anytime and to act as consumers responsible for their own health, as suggested by Rubel ("These smart devices together with the advances of wireless technologies such as Bluetooth, ZigBee, GPRS, or WIFI will allow the citizens to access and/or transmit their health data anywhere and anytime and to act as consumers responsible of their own health. This concept is called pervasive computing, where eHealth represents only one of the numerous application areas [5]." sec. 1, p. 101).

Regarding Claim 13,
Vepakomma teaches the method of claim 11.  Vepakomma does not explicitly teach wherein the subsequent higher-quality sensor output data are produced by the mobile user device.
Rubel teaches wherein the subsequent higher-quality sensor output data are produced by the mobile user device ("EPI-MEDICS has developed intelligent solutions based on artificial neural networks (ANN) committees embedded in the PEM that mimic a multiexpert decision-making approach capable of taking into account the patient’s specificity and risk factors." sec. 1, p. 101; the PEM containing the neural network that monitors the data and processes it to an output teaches the mobile user device produces the higher-quality sensor output data).
Vepakomma and Rubel are analogous art because both are directed to mobile health monitoring. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the neural network training method of Vepakomma with the wireless communication of Rubel.  The modification would have been obvious because one of ordinary skill in the art would be motivated to allow citizens to access and/or transmit their health data anywhere and anytime and to act as consumers responsible for their own health, as suggested by Rubel ("These smart devices together with the advances of wireless technologies such as Bluetooth, ZigBee, GPRS, or WIFI will allow the citizens to access and/or transmit their health data anywhere and anytime and to act as consumers responsible of their own health. This concept is called pervasive computing, where eHealth represents only one of the numerous application areas [5]." sec. 1, p. 101).

Regarding Claim 14,
Vepakomma teaches the method of claim 11.  Vepakomma does not explicitly teach wherein the subsequent higher-quality sensor output data produced by the mobile user device are communicated to a physician.
Rubel teaches wherein the subsequent higher-quality sensor output data produced by the mobile user device ("EPI-MEDICS has developed intelligent solutions based on artificial neural networks (ANN) committees embedded in the PEM that mimic a multiexpert decision-making approach capable of taking into account the patient’s specificity and risk factors." sec. 1, p. 101; the neural network output teaches the higher-quality sensor output data; "These smart devices together with the advances of wireless technologies such as Bluetooth, ZigBee, GPRS, or WIFI will allow the citizens to access and/or transmit their health data anywhere and anytime and to act as consumers responsible of their own health." sec. 1, p. 101) are communicated to a physician ("automatically transmitting an alarm message together with the ECGs and the patient’s Personal electronic Health Record (PHR) to the nearest emergency center, 24-hour call center, or alarm server that in turn will send a Short Message Service (SMS) to the attending physician to warn him of the alarm message arrival (Fig. 1)" sec. 1, p. 101; Fig. 2, Mr. X attending physician, p. 103).
Vepakomma and Rubel are analogous art because both are directed to mobile health monitoring. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the neural network training method of Vepakomma with the wireless communication of Rubel.  The modification would have been obvious because one of ordinary skill in the art would be motivated to allow citizens to access and/or transmit their health data anywhere and anytime and to act as consumers responsible for their own health, as suggested by Rubel ("These smart devices together with the advances of wireless technologies such as Bluetooth, ZigBee, GPRS, or WIFI will allow the citizens to access and/or transmit their health data anywhere and anytime and to act as consumers responsible of their own health. This concept is called pervasive computing, where eHealth represents only one of the numerous application areas [5]." sec. 1, p. 101).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES C KUO whose telephone number is (571)270-7477. The examiner can normally be reached M-F: 9:00 a.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES C KUO/Examiner, Art Unit 2126      
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126